DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change of Examiner
	Applicants are advised that the Examiner assigned the instant application has changed as noted below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2021 has been entered.

Priority
This application was filed on and is a U.S. national Stage application under 35 U.S.C. 371 of International Patent Application No. PCT/EP2017/072014 filed 09/01/2017, which claims the 
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements submitted on 03/17/2021, has been considered by the examiner.
Election/Restrictions
Since applicant received an action on the merits for the originally presented invention, this invention was constructively elected by original presentation for prosecution on the merits in the previous final office action mailed on October 20, 2020. Accordingly, claims 1, 3-4, 6-14 and 17-31 are withdrawn from consideration as being directed to a non-elected invention
	

Claim Status
Claim 31 depends on withdrawn claim 1 and will therefore not be examined. Claims 15, 16, and 32 are being examined on the merits in this office action.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. The specification on page 15, 3rd paragraph and line 2 still contains an embedded hyperlink.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 32 contains the trademark/trade name IRDye®7OODX.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe Infrared dye and, accordingly, the identification/description is indefinite.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15, 16 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over US 5494793 (hereinafter “the ‘793 patent in view of US 8524239 (hereinafter “the ‘293 patent”) as evidenced by Mantyh et al in (Anesthesiology 2011; 115:189 –204).
‘793 teaches phthalocyanine dyes conjugated to an antigen, antibody, oligonucleotide, or nucleic acid (abstract). ‘793 further teaches that the phthalocyanine can be conjugated to growth factors such as nerve growth factor and peptides (column 10, line 35-40). As evidenced by Mantyh et al., TrkA preferentially binds NGF (p. 190, right col. Line 6) and that NGF-TrkA complex is internalized and transported from peripheral terminals to sensory cell bodies in the dorsal root ganglion (p. 190, right col. 2nd paragraph, line 1-11). This reads on “specifically binding to a target sensory neuron” as recited in claim 15, line 3. ‘793 discloses that the conjugate enhances their performance as photodynamic therapy (col. 4, line 28-32).
‘793 does not explicitly teach that the phthalocyanine dye is IR700.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine the teachings of ‘793 and ‘293 and prepare a conjugate of TrkA ligand binding domain such as nerve growth factor, and a phthalocyanine dye, such as IR700, because ‘293 discloses that once the conjugate is administered and the cell is irradiated at a wavelength of 660 to 740 nm, only the targeted cells are killed. Therefore, an ordinary skilled artisan would have been motivated and would have had a reasonable expectation of success in preparing such a conjugate because ‘793 discloses that the conjugate enhances their performance as photodynamic therapy and ‘293 teaches that the conjugate did not significantly bind to the non-target cells. Therefore, the limitation of claim 15 is rendered obvious.
Regarding claim 16, 239 teaches pharmaceutical composition comprising the conjugate and may include pharmaceutically acceptable carriers (col. 9, line 50-65; col. 11, line 66-67; col. 12, line 1-2; col 15, line 59-65).
Regarding claim 32, ‘293 teaches that the phthalocyanine dye such as IR700. ‘293 specifically discloses that the dye IR700 is IRDye®7OODX (col. 9, line 8, col. 27, line 14, 17).

Conclusion
Claims 15, 16, and 32 are rejected.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum- Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MERCY H SABILA/Patent Examiner, Art Unit 1654